DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office action is responsive to the amendment filed 06/01/2022. As directed by the amendment, claims 1, 2, 4-15 and 17-20 have been amended and claim 3 has been cancelled. Thus, claims 1, 2 and 4-20 are presently pending. 
The amendment to the claims noted above are sufficient to overcome the objection to the claims, the 35 U.S.C 112(a) & (b) rejections from the previous Office action. Those rejections are hereby withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 06/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP(s) 8496647, 8621939, 7752920, 8375808 and 9952107 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
In light of the terminal disclaimer noted above, the double patenting rejections from the previous Office action are hereby withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 11 and 13 have each been amended to recite in part “so as to permit a relative compression and extension of the first tubular body and the second tubular body ….”, however, the original disclosure as filed fails to disclose permitting a relative compression of both a first and second tubular body see e.g.,  [0061] of  instant  patent application publication. As such, the amendments to claims 1, 11 and 13 fail to convey to those of ordinary skill in the art that Applicant was in possession of the invention now claimed. Claims 2, 4-11, 12, 14, 15 and 17-20 are likewise rejected, by virtue of dependence to either claim 1, 11 or 13. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-12  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “permit compression and extension of the first tubular body and the second tubular body”, and the claim also recites “that permits the relative compression and extension of the first tubular body with respect to the second tubular body” and “that permits the relative compression and extension of the second tubular body with respect to the first tubular body” which are narrower statement of the range/limitation. Claim 11 recites similar broad and narrow limitations as claim 1. Claim 13 recites a broad limitation as claim 1, and the narrow limitation “permit relative compression and extension of the first tubular body with respect to the second tubular body”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 further sets forth two alternative embodiments in the last two stanzas (wherein in a configuration …), however, these two stanzas are separated by an “and” which infers that these two configurations are not alternatives. Since only one of the configuration can be present in a force sensor, the “and” renders the claim indefinite because the force sensor as claimed cannot the two configuration which are alternates. For examination purposes, it will be presumed that the second to last stanza is proceeded by an “and”, and the last two stanzas are separated by an “or”. Claim 11 is likewise rejected for substantially similar rationale as claim 1.
Claims 2 , 4-10, 12, 14-15 and 17-20  inherit the indefiniteness from claim 1 11 or 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2 and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McCoy US 4932253.
Regarding claims 1 and 2, McCoy discloses a force sensing apparatus ([abstract] load cell “10” Figs. 1-4) comprising: 
a first tubular body (“32”) including a first proximal end portion (end next to element “82”) and a first distal end portion (end next to element“38” in Fig 2, see [col. 4: 43-44]);
a second tubular body (“30”) including a second proximal end portion (“50”) and a second distal end portion (“52” – [col. 4: 14-16]), the second tubular body extending concentrically within the first tubular body (see illustration Fig. 4); 
an elastomeric material (O-ring “62” an O-ring is a loop of elastomer); and 
one or more strain gauges (“64”-“67” [col. 4: 25-30]); 
wherein a lengthwise axis extends between the first proximal end portion and the first distal end portion of the first tubular body (see illustration  Fig. 2); 
wherein the first proximal end portion of the first tubular body and the second proximal end portion of the second tubular body are rigidly connected to one another (via screw “80” – [col. 4: 43-45]); 
wherein the elastomeric material (“62”) is located between the first distal end portion of the first tubular body and the second distal end portion of the second tubular body so as to provide a rigid connection between the first distal end portion of the first tubular body and the second distal end portion of the second tubular body in a direction normal to the lengthwise axis (see illustration Fig. 2 – [col. 4: 45-46]) and so as to permit a relative compression and extension of one of the first tubular body and the second tubular body in a direction parallel to the lengthwise axis (the distortion of the tubular body that is detected by the strain gauges [col. 2: 47-50] is a result of expansion and/or compression, the elastic nature of the O-ring permit for this expansion and/or compression); and 
wherein in a configuration of the force sensing apparatus that permits the relativeAttorney Docket No.: P05140-US-CON4Application No.: 16/827,243 Page 3compression and extension of the first tubular body with respect to the second tubular body, the one or more strain gauges are located on the second tubular body “30” (see Fig. 2).  
Regarding claim 11, McCoy discloses a force sensing apparatus ([abstract] load cell “10” Figs. 1-4)comprising: 
a first tubular body (“32”) having a first proximal end portion (end adjacent element “82” – Fig. 2) and a first distal end portion (end adjacent element “38” – Fig. 2); 
a second tubular body (“30” having a second proximal end portion (“50” and a second distal end portion (“52”), the second tubular body extending concentrically within the first tubular body (see illustration Fig. 4); 
Attorney Docket No.: P05140-US-CON4 Application No.: 16/827,243Page 6a rigid annular ring (“62”) having an outer surface; and 
one or more strain gauges(“64”-“67” [col. 4: 25-30]); 
wherein a lengthwise axis extends between the first proximal end portion and the first distal end portion of the first tubular body )see illustration Fig. 2); 
wherein the first proximal end portion of the first tubular body and the second proximal end portion of the second tubular body are rigidly connected to one another(via screw “80” – [col. 4: 43-45]); 
wherein the rigid annular ring is located between the first distal end portion of the first tubular body and the second distal end portion of the second tubular body so as to provide a rigid connection between the first distal end portion and the second distal end portion in a direction normal to the lengthwise axis(see illustration Fig. 2 – [col. 4: 45-46]);
 wherein the outer surface of the rigid annular ring has a friction low enough to permit a relative compression and extension of one of the first tubular body and the second tubular body in a direction parallel to the lengthwise axis(the distortion of the tubular body that is detected by the strain gauges [col. 2: 47-50] is a result of expansion and/or compression, the elastic nature of the O-ring permit for this expansion and/or compression); 
wherein in a configuration of the force sensing apparatus that permits the relative compression and extension of the first tubular body with respect to the second tubular body, the one or more strain gauges are located on the second tubular body “30” see Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCoy as applied to claim 11 above, and further in view of Otto US 3607360.
Regarding claim 12, McCoy discloses the invention of claim 11 as discussed above but for the outer surface of the rigid annular ring includes a low friction coating. Otto, in the same problem-solving area of reducing high friction characteristic of elastomer, teaches in [col. 1: 25-27] that it was known to address the issue of high friction characteristic of elastomers by applying a low-friction coating on the elastomer surface. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified an external surface of the O-ring 62 with a low-friction coating, for improved detection of distortion of the second tubular body “32” as a result of expansion and/or compression. 
Allowable Subject Matter
Claims 4-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 13 (and dependent claims thereof) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20050050960 A1 to Haines also discloses a force sensor (load cell Fig. 2 -3) with a first tubular body (“21”), second tubular body (“28”), an elastomer material (“212”, “211”) and one or more strain gauges (ABCD) is considered pertinent to the claimed invention of the force sensor.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/           Primary Examiner, Art Unit 3793